DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0200208 A1 (herein “Cola”) in view of US 2012/0251432 A1 (herein “Cooper”) and US 2014/0140008 A1 (herein “Yamaguchi”).
Regarding claim 1, Cola discloses a thermal interface material (material 20 seen in Fig. 12) comprising a metal foil (30) and carbon nanotube arrays (32, 34), the foil having a first surface and second surface opposite to the first surface, the carbon nanotube arrays are distributed on the first surface (at 32) and the second surface (at 34), and the first surface and the second surface of the metal foil comprise exposed metal.
Cola discloses that the metal foil can be any conductive (thermal and/or electrical) foil ([0114]), but does not explicitly disclose that the foil is zirconium.
Cooper discloses a thermal interface material having CNT’s attached to a metal foil, and that the metal foil can be zirconium ([0066] and [0069]).
It would have been obvious to one of ordinary skill in the art to utilize the zirconium material taught by Cooper in the thermal interface structure of Cola, since it 
The combined teachings disclose that there is a gap between adjacent carbon nanotubes, but do not explicitly disclose that the gap is filled with silicone resin.
Yamaguchi discloses a thermal interface material comprising an array of carbon nanotubes, wherein gaps between adjacent nanotubes are filled with silicone resin ([0050]). It would have been obvious to one of ordinary skill in the art to modify the thermal interface structure of Cola with the silicone resin filled gaps taught by Yamaguchi in order to facilitate adhesion and/or conformity of the interface material between components as well as to maintain proper spacing/shape of the nanotubes to ensure optimal heat transfer direction.
It is noted that claim 1 contains a product by process limitation (i.e. is generated after a reduction reaction is performed on the first surface and the second surface) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, the combined teachings disclose that both the first and second surfaces of the foil are exposed (Cola: Fig. 12).
Regarding claim 3, the combined teachings disclose that the carbon nanotubes are perpendicular to the first and second surfaces (Cola: Fig. 12).
Regarding claim 5, the combined teachings disclose that the resin has a thermal conductivity greater than 0.1 W/mk (Yamaguchi: silicone resin).
Regarding claim 6, the combined teachings disclose that the density of carbon nanotubes on the first surface is the same as the density on the second surface (Cola: Fig. 12).
Regarding claim 7, the combined teachings do not explicitly disclose that the density of the carbon nanotubes is 0.16 to 0.5 g/cm3. However, Cola states that the effective thermal and physical properties of CNT/foils depend factors such as CNT density ([0095]), and therefore recognizes CNT density as a result-effective variable. Since the general conditions of the claim, i.e. the foil/CNT thermal interface structure, were disclosed in the prior art by Cola, it is not inventive to discover the optimum or workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide a CNT density between 0.16 and 0.5 g/cm3.
Regarding claim 9, the combined teachings disclose that the thickness of the metal foil is 10 to 100 μm ([0079], [0096]). Additionally, Cola recognizes that the foil thickness affects properties/performance of the thermal interface material such as thermal conductivity ([0094]), and therefore recognizes the thickness as a result-effective variable. Since the general conditions of the claim, i.e. the foil/CNT thermal interface structure, were disclosed in the prior art by Cola, it is not inventive to discover the optimum or workable range by routine experimentation, and it would have been 
Regarding claim 20, the combined teachings disclose a heat dissipation system (Cola: Fig. 12) comprising: a heating piece (Cola: first element 24; [0115]), a radiator (Cola: second element 24; [0115]), and a thermally conductive pad made from a thermal interface material (20; see rejection of claim 1).
It is noted that claim 20 contains a product by process limitation (i.e. is generated after a reduction reaction is performed on the first surface and the second surface) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cola in view of Cooper,  Yamaguchi, and US 2009/0127712 A1 (herein “Wyland”).
Regarding claim 8, the combined teachings disclose gaps between adjacent nanotubes but do not explicitly disclose that the gaps are 10 to 100 nm.
Wyland discloses a thermal interface material comprising an array of carbon nanotubes, wherein gaps between adjacent nanotubes are filled with material, the gaps being in the range of 10 to 100 nm ([0037]). It would have been obvious to one of ordinary skill in the art to modify the carbon nanotube gaps of the combined teachings with the gap .

Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been considered, however, they are made with respect to new limitations added by amendment which were not previously considered/rejected. In response, Applicant is directed to the rejection above which addresses these new limitations.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763